Case 8:20-cv-02727-MSS-AAS Document 16 Filed 01/27/21 Page 1 of 2 PageID 418




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

CHRISTOPHER PICKLO,

      Plaintiff,
v.                                             Case No. 8:20-cv-2727-T-35AAS

WAYFAIR, LLC and
OFFICE STAR PRODUCTS,

      Defendants,
____________________________________/

                                     ORDER

       Christopher Picklo moves the court to determine equitable distribution

of a workers’ compensation lien. (Doc. 14). The motion fails to comply with the

Local Rules, Middle District of Florida.1

      Rule 3.01(a) provides: “In a motion or other application for an order, the

movant shall include a concise statement of the precise relief requested, a

statement of the basis for the request, and a memorandum of legal authority

in support of the request, . . . .” Local Rule 3.01(a), M.D. Fla. (emphasis added).

Mr. Picklo’s motion does not include the requisite information.




1 On February 1, 2021, revisions to the Middle District of Florida’s Local Rules will
take effect. See Local Rules, https://www.flmd.uscourts.gov/local-rules (last visited
January 27, 2021).
                                         1
Case 8:20-cv-02727-MSS-AAS Document 16 Filed 01/27/21 Page 2 of 2 PageID 419




      Mr. Picklo’s motion also fails to comply with the requirement of Local

Rule 3.01(g). Counsel for a moving party must confer with opposing counsel

before filing most civil motions. Local Rule 3.01(g), M.D. Fla. Mr. Picklo’s

motion fails to inform the court of whether substantive discussions were had

between the parties and whether the motion is opposed or unopposed.

      Accordingly, Mr. Picklo’s Motion for Equitable Distribution (Doc. 14) is

DENIED without prejudice for failure to comply with the Local Rules.

      ORDERED in Tampa, Florida, on January 27, 2021.




                                      2
